DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-10, 15-17 and 31-34 as amended on 7/07/2022 are pending.
Claims 1-10, 31 and 32 as amended on 7/07/2022 are under examination in the instant office action.
Claims 15-17, 33 and 34 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/28/2022. In response to the final office action, please, cancel the withdrawn/non-examined claims or other appropriate action (amendment).  
Claim Rejections - 35 USC § 112
				                 Indefinite
Claims 4 and 32 as amended are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 32 as amended are indefinite because the intended Markush group is now reads as a bulleted list. There is no “and” (before the last recited strain) which would indicate the end of the list, so it is unclear whether it is indeed complete.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-10 and 31 as amended remain/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 9,095,160 (Beasley).
The cited US 9,095,160 (Beasley) discloses a probiotic preparation for preventing and treating canine gastrointestinal disorders, wherein the preparation comprises at least one or several isolated bacterial strains including Lactobacillus reuteri, Lactobacillus animalis, Enterococcus faecium, Lactobacillus plantarum, Lactobacillus brevis, and/or Lactobacillus curvatus; for example: see abstract, see col. 6, lines 5-11; see col. 3, lines 64-66). Thus, the bacteria in the cited composition belong to the identical bacterial species as required by the claims. The cited US 9,095,160 (Beasley) teaches that the lactic bacterial strains are isolated from “canine” feces (col. 5, lines 39-40) and they are characterized by dominant growth and ability to survive in the “canine” GI tract (col. 5, lines 41-42). The term “canine” include carnivorous animals such as dogs and wolves. Thus, the disclosed bacteria are the same as encompassed by the claimed phrases “isolated from feces of a free-range wolf” (“canine” animal) and “capable of binding canine cells” with the broadest reasonable meaning of the claims and particularly in view that they belong to the identical bacterial species. 
The cited US 9,095,160 (Beasley) teaches that probiotic preparation with lactic acid bacteria are supplemented with prebiotics and provided as food and/or pharmaceutical products (abstract). The bacterial preparation is in lyophilized form (col. 12, line 43). 
Thus, the cited US 9,095,160 (Beasley) anticipates the claimed invention. 

Claims 1-3, 5-10 and 31 as amended remain/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Pallin A. (IDS reference; Master Thesis Swedish University of Agricultural Science 2012, pages 5-44). 
The cited reference discloses a composition comprising at least one or several isolated bacterial strains including Lactobacillus reuteri, Lactobacillus animalis, Lactobacillus plantarum; wherein the bacterial strains are isolated from wolves including free range wolf; for example: see table 2 at page 24. The bacterial strains are characterized by mucus binding capacity (table 3) and, thus, “capable of binding canine cells” with the broadest reasonable meaning of the claims and particularly in view that they belong to the identical bacterial species. 
The cited reference teaches that the disclosed strains are suitable for probiotic preparations (see page 14, see page 33, par. 2). The claimed preparations with lactic acid bacteria including food and/or pharmaceutical products are generic. The freeze-dried or lyophilized form of bacterial isolates is a common widely use practice for storage of bacterial preparation.
Thus, the cited reference anticipates the claimed invention. 

Response to Arguments
Applicant's arguments filed on 7/07/2022 have been fully considered but they are not all found persuasive.
Deposit requirement has been met in the response papers filed on 7/07/2022. 
The rejection of claims under 35 U.S.C. 101 has been withdrawn in view of current claim amendment as drawn to the lyophilized form of bacterial strain(s). 
With regard to claim rejection under 35 U.S.C. 102 (a) (1) as being anticipated by US 9,095,160 (Beasley) Applicants’ main argument is that the cited bacterial strains are derived from dogs and not from free range wolfs; and, thus, they are not the same or not identical.
This argument is not persuasive because the sole characterization of bacteria by its original source does not distinguish it from any other bacteria. Moreover, the bacteria disclosed by the cited US 9,095,160 (Beasley) belong to the same bacterial species including Lactobacillus reuteri, Lactobacillus animalis, Enterococcus faecium, Lactobacillus plantarum, Lactobacillus brevis, and/or Lactobacillus curvatus.
With regard to claim rejection under 35 U.S.C. 102 (a) (1) as being anticipated by Pallin A. (Master Thesis Swedish University of Agricultural Science 2012, pages 5-44) Applicants’ main argument is that the cited bacterial strains are derived from wolfs living in a different geographical area.
 This argument is not persuasive because the sole characterization of bacteria by its original source does not distinguish it from any other bacteria. Moreover, the bacteria disclosed by the cited reference belong to the same bacterial species including Lactobacillus reuteri, Lactobacillus animalis, Lactobacillus plantarum.
Claims 4 and 32 are free form prior art and would be allowable upon resolution of 112(b) issue and if rewritten in independent form including all of the limitations of the base claims. 
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
July 29, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653